SHARP, W., Judge.
Daniel appeals his sentence for murder which he received after appealing his initial life sentence, which this court vacated and remanded to the trial court for resentencing. Daniels v. State, 636 So.2d 586 (Fla. 5th DCA 1994). He argues he should not have been sentenced as an habitual offender, and he notes that he was improperly reclassified as having committed a first degree felony rather than a second degree felony. We affirm as modified.
On remand the trial court sentenced Daniels to thirty years in prison for the murder offense. It relied on its prior finding that Daniels is an habitual offender. We find no error in this regard, and the thirty-year sentence is within the statutory maximum for a second degree habitual felony sentence. § 775.084, Fla.Stat.
However, the trial court apparently reclassified Daniels’ murder offense as a first degree felony on remand, contrary to the mandate of this court. We correct the sentence to show that it is a second degree felony rather than a first degree felony, and otherwise affirm.
AFFIRMED as Modified.
COBB and PETERSON, JJ., concur.